FILED
                            NOT FOR PUBLICATION                                JUL 14 2015

                                                                           MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


KYUNG KI RYU,                                    No. 12-70456

              Petitioner,                        Agency No. A089-587-884

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted July 9, 2015**
                             San Francisco, California

Before: TALLMAN, M. SMITH, and MURGUIA, Circuit Judges.

      Kyung Ki Ryu, a native and citizen of South Korea, petitions for review of

the Board of Immigration Appeals’ (BIA) order dismissing his appeal from an

immigration judge’s (IJ) denial of Ryu’s application for adjustment of status and

removal order. We lack jurisdiction and dismiss the petition for review.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We review questions concerning jurisdiction de novo. Andersen v. United

States, 298 F.3d 804, 807 n.2 (9th Cir. 2002). We lack jurisdiction to review a

judgment regarding granting adjustment of status under 8 U.S.C. § 1255, unless the

petition raises constitutional claims. 8 U.S.C. § 1252(a)(2)(B)(i); 8 U.S.C. §

1252(a)(2)(D).

      Ryu makes three due process claims: (1) Ryu alleges that the immigration

judge improperly ordered him removed from the courtroom while Ms. Lee

testified; (2) Ryu alleges that the immigration judge exhibited clear bias; and (3)

Ryu alleges that the immigration judge refused to admit relevant documentary

evidence to establish the bona fides of the marriage.

      We lack jurisdiction to consider Ryu’s first two due process claims as these

arguments were not raised before the BIA, and thus Ryu failed to exhaust his

available administrative remedies. 8 U.S.C. § 1252(d)(1); Abebe v. Mukasey, 554

F.3d 1203, 1208 (9th Cir. 2009) (en banc) (only issues raised and argued on appeal

to the BIA are deemed exhausted); Barron v. Ashcroft, 358 F.3d 674, 677 (9th Cir.

2004) (requiring exhaustion to preserve issues alleging procedural errors).

      Ryu’s third due process claim was properly exhausted, however, the claim is

insufficiently colorable to invoke this court's jurisdiction. Mendez-Castro v.

Mukasey, 552 F.3d 975, 978 (9th Cir. 2009). Even if the immigration judge


                                          2
erroneously excluded the evidence regarding the bona fides of Ryu’s marriage, the

BIA reviewed the issue de novo and affirmed the immigration judge’s conclusion

that Ryu was ineligible for adjustment of status solely as a matter of discretion.

Thus, the BIA rendered harmless any error in the immigration judge’s decision.

See Ghaly v. I.N.S., 58 F.3d 1425, 1430 (9th Cir. 1995).

PETITION DISMISSED.




                                          3